In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                No. 07-16-00017-CV
                            ________________________


                       MARILYN LEE INGRAM, APPELLANT

                                          V.

           DENNIS M. PERROTTA AND SHARI PERROTTA, APPELLEES



                         On Appeal from the 423rd District Court
                                  Bastrop County, Texas
        Trial Court No. 423-1885; Honorable Christopher Darrow Duggan, Presiding


                                    October 4, 2016

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Pending before this court is Appellant Marilyn Lee Ingram’s third motion for

extension of time to file her brief.   Having previously extended Ingram’s briefing

deadline for over 120 days, we deny her motion and dismiss her appeal for want of

prosecution.


      Ingram filed this appeal from a take-nothing judgment in favor of Appellees,

Dennis M. Perrotta and Shari Perrotta. On April 19, 2016, we allowed Ingram’s counsel
to withdraw from representation. Ingram continued her appeal pro se. After the clerk’s

record and reporter’s record were filed, Ingram’s brief was due on May 20, 2016.

However, Ingram did not file a brief by this deadline. By letter dated May 31, 2016, we

notified Ingram that her brief was late and granted, sua sponte, an extension of time to

file her brief until June 10, 2016. On June 24, 2016, after the deadline had passed,

Ingram filed a motion for extension of time to file her brief explaining that additional time

was needed to obtain appellate counsel. We granted an extension to August 31, 2016,

with the admonition that failure to file a brief by this date could subject the appeal to

dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).


        On August 31, 2016, Ingram again moved for an extension of time to file her brief

as she was still unable to obtain appellate counsel.                 We granted an extension to

September 30, 2016, and by letter again notified Ingram that failure to file a brief by the

deadline could subject the appeal to dismissal for want of prosecution.


        Ingram now moves for an extension until October 28, 2016, to file her brief

because she is unable to obtain representation. Having given Ingram an ample amount

of time to file her brief, we deny the motion.1


        Consequently, this appeal is dismissed for want of prosecution and failure to

comply with a notice from the clerk of this court requiring action within a specified time.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                                Per Curiam



        1
         Pursuant to Rule 2 of the Texas Rules of Appellate Procedure, we waive the $10.00 filing fee for
Ingram’s third motion for extension of time to file brief.
                                                        2